Citation Nr: 1210938	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  03-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to September 1990.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2003, a statement of the case was issued in May 2003, and a substantive appeal was timely received in December 2003.  

In April 2005, the Veteran appeared at a hearing before a Veterans Law Judge.  A letter was sent to the Veteran in January 2012 informing him that the Veterans Law Judge who presided over the hearing is no longer with the Board and he could request a new Board hearing within 30 days.  As the Veteran has not replied the Board will assume that he does not want another Board hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In July 2005, December 2007, and in August 2009, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board previously remanded the issue of service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder; however, a rating decision in June 2011 granted service connection for major depressive disorder with alcohol dependence and this issue is no longer in appellate status.  



FINDING OF FACT

The evidence is at least in relative equipoise as to whether hypertension is proximately due to the service-connected major depressive disorder.  


CONCLUSION OF LAW

Hypertension is proximately due to the service-connected major depressive disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (prior to October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the claim of secondary service connection for hypertension is granted, further discussion here of compliance with the VCAA with regard to this claim is not necessary.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. 
§ 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.  
As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Evidence and Analysis

In multiple statements, the Veteran contended that his hypertension is due to depression.  A rating decision in June 2011 granted service connection for major depressive disorder with alcohol dependence.

In considering whether hypertension is proximately due to the service-connected major depressive disorder the evidence is at least in relative equipoise.  The claims folder includes VA and private medical records from 2000 to 2005 and VA examinations in October 2006 and in June 2009.  The records first document a diagnosis of hypertension in March 2002 and subsequent records indicate treatment for hypertension.  The Veteran in April 2005 testified that the onset of hypertension was seven to eight years earlier. 

On VA examination in March 2006, the examiner was of the opinion that the Veteran had essential hypertension which was unrelated to any psychiatric condition.  While the examiner noted that a VA psychiatrist would give an opinion on the alleged relatedness to the psychiatric conditions, the VA psychiatric examination that same month does not address the relationship between hypertension and a psychiatric disorder.  Further, to the extent that the VA examiner did not provide a rationale for the opinion rendered, the March 2006 opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

On VA examination in June 2009, the examiner disagreed with the March 2006 VA examiner indicating the he was "not as certain" that hypertension was unrelated to any psychiatric condition.  He explained that present research and literature germane to the subject gives strong evidence that hypertension can be related to stressful situations and concluded that it is at least as likely as not that the Veteran's stress was manifested through physical as well as emotional symptoms.  

After a careful review of the record and resolving all doubt in favor of the Veteran, the Board concludes that hypertension is proximately due to the service-connected major depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to service connection for hypertension as secondary to the service-connected major depressive disorder is granted.  


ORDER

Service connection for hypertension as secondary to the service-connected major depressive disorder is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


